NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RICKY JOE DOUGLAS,                 )
                                   )
       Appellant,                  )
                                   )
v.                                 )              Case No. 2D17-3232
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Manatee
County; Susan B. Maulucci, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

              Affirmed.




CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.